{¶ 85} I respectfully dissent.
 {¶ 86} As described in the majority opinion, R.C. 2945.39 allows the commitment of an individual found incompetent to stand trial and unrestorable to competency within a reasonable period of time. Unlike in Jackson, however, commitment under R.C. 2945.39 is not based solely on the defendant's incompetence. Rather, consistent with the goals of civil commitment, R.C. 2945.39 provides for the commitment of incompetent defendants who are mentally ill persons subject to hospitalization by court order.
 {¶ 87} First, I agree with the trial court's conclusion that commitment under R.C. 2945.39 is civil in nature. Although R.C. 2945.39 requires a finding that the incompetent defendant committed the offense with which he was charged, that finding is used primarily as evidence of the defendant's present dangerousness to society and of the risk that he may pose to patients committed through the *Page 607 
probate court. See Kansas v. Hendricks, 521 U.S. 346,362, 117 S. Ct. 2072, 138 L. Ed. 2d 501. R.C. 2945.39 contains no scienter requirement, and it has no deterrent intent. Id. The placement of these commitment procedures within the penal code is little indication of the purpose of the statute, considering that it addresses the commitment of those who have been found incompetent to stand trial. I find most significant the fact that individuals committed under R.C. 2945.39 must be released when they have been found to be no longer a mentally ill person subject to hospitalization by court order. In my view, the release provision emphasizes that the primary purpose of R.C. 2945.39 is to provide stricter confinement for mentally ill persons who are particularly dangerous. As noted by the United States Supreme Court in Hendricks, the confinement of the dangerously mentally ill "is a legitimate nonpunitive governmental objective and has been historically so regarded."521 U.S. at 363, 117 S. Ct. 2072, 138 L. Ed. 2d 501. In short, I agree with the trial court that R.C. 2945.39 is merely a transfer of commitment authority to the criminal court from the probate court for mentally ill persons subject to hospitalization by court order, whose present dangerousness is demonstrated by the commission of a serious felony.
 {¶ 88} Second, although I agree with the majority that R.C. 2945.39 sets forth separate and distinct procedures for commitment, I find these distinctions to be rationally related to the government's interest in confining dangerous mentally ill persons, and I find no violation of Williams's equal-protection rights. I am not persuaded that R.C. 2945.39
violates equal protection because it concerns only individuals who are under indictment and not individuals with a history of committing serious felony offenses. The legislature could rationally conclude that an individual's present involvement in the criminal-justice system indicates a greater degree of dangerousness. Moreover, because those committed under R.C. 2945.39 are particularly prone to commit serious felonies, the legislature could rationally distinguish these committees from persons committed through the probate court for purpose of release procedures. Suffice it to say, society has a substantial interest in ensuring that those individuals who have been deemed particularly dangerous truly are no longer mentally ill persons subject to hospitalization by court order prior to their release from commitment. R.C. 2945.39 provides this additional level of protection to the public.
 {¶ 89} Finally, I find no due process violations based on the failure to dismiss the indictment, any continued efforts at restoring to competency, or the maximum length of commitment. Williams has been charged with rape, a first-degree felony. Because of the seriousness of this offense, the state has a substantial interest in keeping Williams under indictment and trying him should he become competent to stand trial in the future. Although the indictment against Williams may be pending for a significant period of time due to his incompetency, the *Page 608 
state's interest in pursuing a first-degree felony offense justifies continued jurisdiction by the trial court. I note that the state's right to keep Williams under indictment might be limited by Williams's constitutional right to a speedy trial.
 {¶ 90} Although R.C. 2945.39 provides that a defendant may be committed until the expiration of the maximum term of imprisonment that he could have received for the charged offense, due process is satisfied by the fact that he may be released sooner if he is no longer subject to hospitalization by court order.
 {¶ 91} Finally, while Williams is being committed for treatment of his mental illness, I see no reason why he cannot be reevaluated for competency. If Williams's competency is restored while still mentally ill, Williams could be tried on the offense while remaining committed for his mental illness. R.C. 2945.401(J)(2). The state's interest in trying Williams for the charged offense could be satisfied while Williams continues to be treated for his mental illness.
 {¶ 92} Accordingly, I conclude that R.C. 2945.39
provides an alternative method of civil commitment and that it does not violate equal protection or due process. I would overrule the assignments of error and affirm the judgment.